Citation Nr: 1144889	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 29, 2010, and to a rating in excess of 50 percent for the disability from July 29, 2010.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and D.B.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran revoked the power of attorney previously accorded to The American Legion and Disabled American Veterans.  See statement received in July 2009.  He indicated that he was representing himself in the current appeal.

A claim for service connection for ischemic heart disease as due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  

In June 2011, the Board received written notification from the appellant of his desire to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal.

Moreover, the Board notes that because the Veteran withdrew his appeal for an increased rating for PTSD, his request for a hearing on that issue is moot as the issue is no longer before the Board.  Further, a request for a hearing on the pending issue of entitlement to service connection for ischemic heart disease is premature, as the AOJ has yet to adjudicate that issue.  


ORDER

The appeal for entitlement to a rating in excess of 30 percent for PTSD prior to July 29, 2010, and in excess of 50 percent for the disability from July 29, 2010, is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


